Exhibit 10.1

AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant:

Brian D. Dunn

Number of Restricted Stock Units:

8,242

Grant Date:

March 3, 2020

 

This Amendment (“Amendment”) is effective this 28th day of July, 2020 (the
“Amendment Date”) and amends that certain Restricted Stock Unit Award Agreement
between the Participant and Silvercrest Asset Management Group Inc. (the
“Company”) having the terms summarized above (the “RSU Agreement”). Capitalized
terms used but not otherwise defined in this Amendment have the meaning given to
such terms in the RSU Agreement.  The RSU Agreement shall be amended as provided
below.  

 

 

1.

Section 3(b) of the RSU Agreement shall be deleted in its entirety and replaced
with the following:

 

“b.Accelerated Vesting Upon Certain Events or Change of Control. If the
Participant incurs a “separation from service,” as defined in Section 409A of
the Code and Treas. Reg. Section 1.409A-1(h) from the Company and its Affiliates
(a “Separation from Service”) as a result of the Participant’s death or the
Participant becoming “permanently and totally disabled” (within the meaning of
Code Section 22(e)(3)), all Restricted Stock Units unvested as of such date
shall become fully and immediately vested. In the event of a Change of Control
that constitutes a “change in control event” within the meaning of Code Section
409A, then 100% of the Restricted Stock Units shall vest in full immediately
prior to the consummation of such Change of Control, provided that the
Participant has remained a member of the Board from the date hereof through to
the consummation of such Change of Control.

 

If the Participant incurs a Separation from Service during the calendar year
2020 for any reason other than death or permanent and total disability, as
provided above, including a Separation from Service as a result of the
Participant’s retirement or resignation, then the Restricted Stock Units
unvested as of such date shall become immediately vested on a pro rata basis
based on the number of days that have elapsed between the Grant Date and the
effective date of the Participant’s Separation from Service and December 31,
2020, and any remaining Restricted Stock Units that remain unvested at such time
shall be immediately forfeited and cancelled for no consideration and shall
cease to be outstanding.”

 

 

2.

Section 3(c) of the RSU Agreement shall be amended by removing the reference to
Section 3(d) contained therein.

 

 

3.

Section 3(d) of the RSU Agreement shall be deleted in its entirety and replaced
with the caption “Reserved.”

 

 

4.

Section 3(e) of the RSU Agreement shall be deleted in its entirety and replaced
with the following:

 

 

--------------------------------------------------------------------------------

 

“e.Rights as a Stockholder.  The Participant shall have no rights of a
stockholder with respect to the Shares represented by the Restricted Stock
Units, including, but not limited to, the right to vote and receive dividends,
unless and until such Shares are transferred to the Participant to the Plan and
this Agreement.  Notwithstanding the following, the Participant shall be
eligible to receive dividend equivalents with respect to the Restricted Stock
Units pursuant to Section 3(h).’

 

 

5.

Section 3(h) of the RSU Agreement shall be deleted in its entirety and replaced
with the following:

 

“h.Right to Dividend Equivalents.  If, after the Grant Date, any dividends or
other distributions are paid with respect to the Shares while the Restricted
Stock Units are outstanding, the dollar amount or fair market value of such
dividends or distributions with respect to the number of Shares then underlying
the Restricted Stock Units shall be credited to a bookkeeping account and held
(without interest) by the Company for the account of the Participant.  Such
amounts shall be subject to the same vesting, forfeiture and payment provisions
as the Restricted Stock Units to which they relate and shall be paid to the
Participant on the date the Restricted Stock Units become vested. In the event
that any Restricted Stock Units fail to vest for any reason, the Participant
shall forfeit all right, title and interest in and to any dividends or other
distributions being held for the Participant’s account with respect to the
unvested Restricted Stock Units as of the date of the forfeiture of the unvested
Restricted Stock Units, and such amounts shall revert to the Company without
further consideration or any act or action by the Participant.’

 

6.

The RSU Unit Agreement, as modified by the terms of this Amendment, shall
continue in full force and effect from and after the date of the adoption of
this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

SILVERcREST ASSET MANAGEMENT GROUP INC.

 

/s/ Richard R. Hough III

By: Richard R. Hough III

Its: Chairman and Chief Executive Officer

 

 

PARTICIPANT

 

/s/ Brian D. Dunn

Brian D. Dunn

2

 